Appeal by the defendant from a *497judgment of the Supreme Court, Richmond County (Sullivan, J.), rendered January 2, 1985, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, upon the exercise of our factual review power, we find that the evidence at trial, which included testimony by three eyewitnesses to the defendant’s shooting of the victim, established the defendant’s guilt beyond a reasonable doubt, and the verdict was not against the weight of the evidence (CPL 470.15 [5]). The defendant’s contentions with respect to the prosecutor’s summation are not preserved (see, CPL 470.05 [2]; People v Dordal, 55 NY2d 954, rearg dismissed 61 NY2d 759) and we decline to reach them in the interest of justice. We also find that, under the circumstances, the sentence imposed was appropriate and we see no reason to disturb it (see, People v Suitte, 90 AD2d 80).
We have considered the argument made by the defendant in his pro se supplemental brief and have found it to be without merit. Brown, J. P., Weinstein, Rubin and Hooper, JJ., concur.